Luke, J.
The issues of, fact raised by the defendants’ plea, under appropriate instructions from the trial judge, were determined by the jury adversely, to the defendants. The evidence authorized the verdict, which has the approval of the trial judge. For none of the reasons assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Wade, G. J., and Jenkins, J., concur.

J. P. Brooke, Howell Brooke, II. L. Patterson, for plaintiffs in error.
Qeorge'F. Gober, O. L. Harris, W. I. Heyward, contra.